Mathews, J.,
delivered the opinion of the court.
This suit is brought to recover from the defendant a balance which the plaintiffs allege he owes to them as surety for the payment of the price of certain slaves purchased by one Mary Curtis, alias Drake, at the probate sale of the succession of their ancestor. The sum of money claimed by the petitioners is one thousand and ninety-one dollars and seventy-five cents. The court below, on an examination of the accounts as stated between the parties, rendered judgement in favor of the plaintiffs for one thousand and eleven dollars and eighty-four cents, from which the defendant appealed.
The correctness of this judgement depends mainly on matters of fact, and with regard to the propriety of the conclusion on those to which the court below came, we are unable to discover any evidence in the record to impugn that conclusion,
The defendant claimed to offset a judgement which had been obtained in the Court of Probates by Mary Curtis (his *542principal in the obligation sued on) against the estate of the pjajn^]¡pgj for ]ler marital portion. This was decreed to her in usufruct during her life. She is now dead, and was not during her life entitled to any thing except the interest on the sum allowed to her according to the terms of the judgement by which it was decreed to her. The evidence of the case d°es n°t show the amount of arrearages of interest, nor indeed that any remain unpaid. The claim in compensation j r x is too uncertain to be allowed. It seems to be wholly unliquidated and is not explicitly stated in the answer.
It is, therefore, ordered, adjudged, and decreed, that the judgement of the District Court be affirmed, with costs.